DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9, 10, 12, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cuevas (US 5,902,010).
Cuevas discloses in figures 1 -3 a vehicle seat (14), comprising a. seat back frame (20); an elastic installation supporting member (44) installed in the seat back frame; and an airbag (50) within a seat back, the vehicle seat causing the airbag to inflate and develop within the seat back, wherein an inflator (62) is attached to the seat back frame, wherein the seat back frame is formed as a whole in a substantially frame shape along a seat back shape, wherein the airbag is provided in the seat back frame in the substantially frame shape, wherein the inflator is attached to at least one of an upper portion and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas as applied to claim 1 above, and further in view of Sakai et al. (US 6,863,298).
Cuevas discloses the lower portion of the seat back frame, to which the inflator is attached, is fixed to an inside of the cross member, but does not explicitly show a cylindrical cross member that extends in a width direction. However Sakai discloses in figure 1a and 1b a seat frame having a cylindrical cross member that extends in a width direction along a lower side of the seat back. At the time of invention PHOSITA would have found it oblivious to use the teachings of Sakai in Cuevas. The motivation would have been the back frame rotatably connected to the base frame through a support shaft (12).
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas as applied to claim 1 above, and further in view of Yoshida et al. (US 6,164,694).
Cuevas disclosed the claimed invention excluding a time lag. However Yoshida discloses an airbag system having an inflator operates with a time lag to cause the inflation and the development of the airbag (column 4). At the time of invention PHOSITA would have found it obvious to modify the teaching of Cuevas wit Yoshida. The motivation would have been controlling inflation of the airbag based on proximity to enhance the characteristics of occupant protection system.

Allowable Subject Matter
Claim 5 is allowed.
Claims 7, 13- 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 -6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Massara et al. (US 5,562,324).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614